MEMORANDUM OPINION
 
No. 04-11-00148-CR
 
Alfred Lee WALKER,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 144th
Judicial District Court, Bexar County, Texas
Trial Court No. 2008CR1016
Honorable Catherine
Torres-Stahl, Judge Presiding
 
PER CURIAM
 
Sitting:          Rebecca Simmons,
Justice
                     Steven
C. Hilbig, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  April 13, 2011
 
DISMISSED
 
On February 24,
2011, we notified the appellant that the trial court’s certification in this
appeal states that “this criminal case is a plea-bargain case, and the
defendant has NO right of appeal.”  Additionally, the clerk’s record contained
a written waiver signed by the appellant pursuant to which he entered a plea of
no contest.  The trial court’s judgment also reflected that there was a plea
bargain agreement, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant.  Therefore, the
trial court’s certification accurately reflected that the criminal case is a
plea-bargain case.  See Tex R.
App. P. 25.2(a)(2). 
In our February
24, 2011 order, we warned the appellant that “[this] appeal must be dismissed
if a certification that shows the defendant has the right of appeal has not
been made part of the record under these rules.”  See Tex. R. App. P. 25.2(d).  We ordered that
this appeal would be dismissed pursuant to rule 25.2(d) unless the appellant
caused an amended trial court certification to be filed by March 28, 2011, that
showed the appellant has the right of appeal.  See Tex. R. App. P. 25.2(d), 37.1; see
also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Daniels
v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).  No
response was filed.  Accordingly, we dismiss this appeal.
PER
CURIAM
DO NOT PUBLISH